 In the Matter of NEWBiRG MACHINE COMPANY, EMPLOYERandDis-TRICT No. 10, INTERNATIONAL ASSOCIATION OF MACHINISTS, PETI-TIONERCase No. 13-RC-630.-Decided June 08, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Philip Licari,hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is a Wisconsin corporation engaged, at its New-burg,Wisconsin, plant in the manufacture of foundry equipment,such as trolleys, ladles, and trolley tip cranes.The Employer sellsall its finished products to Modern Equipment Company, from whichthe Employer receives all its raw material.Modern Equipment Com-pany annually delivers to the Employer about $20,000 worth of rawmaterial, such material having been purchased outside the State ofWisconsin.Modern Equipment Company annually buys from theEmployer finished products valued at about $50,000, 90 percent ofwhich it ships to points outside the State.Each year, Modern Equip-ment Company purchases raw materials valued at approximately$400,000, of which 75 percent is shipped to it from points outside theState, and manufactures finished products valued at about $1,000,000,90 percent of which it ships to points outside the State of Wisconsin.The Employer and Modern Equipment Company have interlockingdirectorates.Both companies are managed through Modern Equip-ment Company's office, located at Port Washington, Wisconsin.Al-though the Employer concedes the jurisdiction of the Board, theIntervenor contends that inasmuch as the Employer's operations are84 N. L R B., No. 76.657 658DECISIONSOF NATIONALLABOR RELATIONS BOARDinsubstantial, the Board should not assert jurisdiction.As alreadynoted, the Employer's operations are an integral part of those ofModern Equipment Company, which unquestionably is engaged ininterstate commerce.We find that the Employer is engaged in com-merce within the meaning of the Act.-2.The labor organizations named herein claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act 24.We find, pursuant to agreement of the parties, that the followingemployees constitute a unit appropriate for the purposes of collectivebargaining within. the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's New-burg, Wisconsin, plant, excluding office and clerical employees, guards,professional employees, and supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes of col-lective bargaining, by District No. 10, International Association of1CompareMatter of R, J. Reynolds Tobacco Company,83 N. L. R. B.348,Matterof Westinghouse Electric Corporation,77 N.L.R. B. 1058.1 International Association of Bridge, Structuraland OrnamentalIronWorkers, Shop-men's LocalUnion No 648, AFL, theIntervenor,contendsthat a contractbetween it andthe Employer is a bar tothe instantpetition.The contract contains an unlawful provisionfor maintenance of membership.For this reason,and without regard to other considera-tions,we find that the contractcannot serve as a bar to this proceeding.SeeMatter ofMerchants Fire Dispatch,83 N. L. R. B. 788;Matter ofLaurel Textiles,Inc.,80N. L. R. B.262, and casescited therein. NEWBURG MACHINE COMPANY659Machinists, or by International Association of Bridge, Structural andOrnamental Iron Workers, Shopmen's Local Union No. 648, AFL,3or by neither.3International Association of Bridge,Structural and OrnamentalIronWorkers, Shop-men's Local Union No. 648,AFL, is presently out of compliance with the filing require-ments in Section 9 (f) and(g) of the Act.The Regional Director is herewith instructedto delete its name from the ballot in the election directed herein if it has notwithin twoweeks from this date,renewed its compliance with Section 9 (f) and (g).